 

EXHIBIT 10.1

(English Translation of an Agreement originally drafted in Mandarin Chinese)

BUSINESS JOINT VENTURE AGREEMENT made between

Party A:           Nanjing Yiyi Culture Advertising Company Limited

Address:          Room 304, 26 Jiange Road, Nanjing

Corporate Representatives: Wei Kai Ming

Party B: Shanghai Quo Advertising Company Limited

Address:          Room 328, Building No. 2, 555 Qingyun Road, Shanghai

Corporate Representatives: Zhang Li Na

Authorized Signatory: Hu Xiao

1.

Background for the Cooperation

Party A has been in the business of advertisement involving LED panels since
2002 and has already installed 5 small size LED panels at prime locations in the
City of Nanjing and obtained the approval of the Hunan Road Management Committee
of the City of Nanjing to put up a further 10 LED panels and to further promote
the installation of full coloured LED panels at prime locations in the City of
Nanjing. In order to speed up the pace for the replacement and upgrading of
outdoor advertisement media in the City of Nanjing and to improve the
publication of information of communal interest, Party A intends to co-operate
with Party B to construct not less than 100 full colored outdoor LED panels in
the City of Nanjing and in the obtaining of the relevant authority to do so. The
plan is to build 100 LED panels in the year 2007, mainly for the broadcasting of
relevant information of communal interest and commercial advertisements and to
make available to members of the public both types of information. This will be
accomplished through a mode of service combining network technology with more
traditional forms of communication and with a view to promote the development of
service industries in an urban environment through information technology.

In order to speed up the completion of the installation of full coloured LED
panels at outdoor prime locations in the City of Nanjing and to enhance the
commercial effectiveness of such operation, Party A and Party B have entered
into serious negotiation based on the principles of “pooling of resources,
mutual reinforcement utilizing the strength of each party, equality and mutual
benefits and synergic development.” Party A and Party B have reached agreement
on the formation of a strategic partnership for the investment in, management
and operation of the project for the installation of the outdoor LED panels
mentioned above (“Project”), and shall strive to build together a platform for
investment in and the financing, management and operation of the Project using
modern corporate management models in the professional operations and management
of the Project, and also with a view to produce the utmost benefit to society
whilst attaining the best return in such business venture.

1

--------------------------------------------------------------------------------



 

2.

The Basis of the Cooperation

    1.      The joint venture hereunder shall last for a duration of 20 calendar
years.     2.      Party B shall be responsible for the design of the LED panels
and for providing all the required capital in the installation and operation of
the 100 LED panels envisaged hereunder and to ensure that the installation and
operation of the relevant LED panels will be technologically and instrumentally
safe and secure.     3.      Party B shall be responsible for the acquisition of
the relevant equipment and undertake to complete the installation of each LED
panel in the Project within one and half calendar months of the issue of the
relevant papers by the government giving approval for such installation. If the
relevant installation is not completed within the abovementioned period of time
for any reason attributable to Party B, then the computation of the business
return to Party A hereunder shall not be affected by such delay.     4.     
Party A shall procure the issue by the relevant supervisory departments of the
government of all the papers and approvals required for the installation and
maintenance of the LED panels. Separate contracts may be signed accordingly for
the installation and maintenance of the LED panels. For the purpose of this
Agreement, the relevant supervisory departments shall be relevant departments of
the government which are empowered to approve the Project.     5.      Part of
the airtime of the LED panels will be used to broadcast information of communal
interest and governmental announcements. The remainder of the airtime will be
used for commercial advertisement.     6.      As the investor of the Project
Party B shall have the exclusive right to manage and operate the same in respect
of all the 100 LED panels for the duration of 20 years.     7.      As the
investor of the Project Party B shall have the ownership of the all property and
proprietary interests of the 100 LED panels.     8.      The choice of the
locations for the LED panels must be agreed by both parties after consultation
with each other.  

3.

Form of the Cooperation

        (1)      Party A agrees that 3 LED panels will be installed at locations
to be confirmed by both parties once the investment from Party B under this
Agreement is made available according to the terms hereof.     (2)      Party B
shall have the exclusive right to manage and operate the Project in respect of
all the 100 LED panels.     (3)      Party B may set up a new company in Nanjing
to take up the management and operation in the Project. Once the new company has
been set up Party B shall transfer all its management rights hereunder into the
new company.  

2

--------------------------------------------------------------------------------



 

4.

Distribution of Profits and Payment of Expenses

    (1)      Detailed arrangements concerning the payment of expenses in
relation to the LED panels in the Project are set out in the “Agreement on
Payment of Charges for the obtaining of Approval for Construction” which has
been signed by the parties hereto.     (2)      Party B undertakes to Party A to
provide the sum of RMB500,000.00 as a security deposit for its participation in
this Project of LED panels.     (3)      Party B undertakes to Party A that, in
addition to the various other expenses to be borne by Party B, Party A will be
provided with a business return from the Project calculated at RMB10,000.00 for
each of the LED panels being completed from the Project within the period of one
calendar year after the completion of the Project installation (exact amount to
depend on the actual number of LED panels completed and not to exceed a ceiling
figure of RMB1,100,000.00 in any event) and that in the second and third years
after the completion of the Project installation such business return will be
RMB1,000,000.00 per year respectively and that from the fourth year after the
completion of the Project onward such business return will be increased by 10%
every three calendar years. For the computation under this clause the first year
after the completion of the Project installation shall be presumed to start to
run on the fulfillment of two conditions, namely, when the installation of the
first LED panel has been completed and upon the issue of governmental papers for
the approval of installation of 90% of the 100 LED panels in the Project.    
(4)      Party B undertakes to pay the relevant department of the People’s
Government of the City of Nanjing a sum as required under applicable regulations
or government directive on annual basis once this Agreement has started to take
effect and to continue to do so annually during the subsistence of this
Agreement. The detailed arrangements for such payment will be worked out with
regard to the progress of work and by separate agreement with the relevant
department of the People’s Government of the City of Nanjing.      

5.

Other Terms

        (1)      Both parties hereto regard the other party as the only joint
venture partner in this Project for the buildup and management of the LED panels
under the Project and will not be allowed to enter into any other form of
business association with any third party in relation to the same matter.    
(2)      Neither party may disclose the contents of this Agreement nor the
matters hereby concerned to a third party without the mutual consent of both
parties hereto. If any party should act in violation of this covenant, such
party in breach of the covenant shall be fully liable legally and financially
for all consequences thereby occasioned.     (3)      This Agreement shall take
effect from the date on which both Party A and Party B have signed the same.  

3

--------------------------------------------------------------------------------



  (4)      This Agreement is signed in four identical counterparts, each of
Party A and Party B shall retain two of the counterparts and all counterparts
shall have the same legal effect.     (5)     

All matters that have not been adequately provided for in the terms of this
Agreement may be resolved by friendly negotiation between the parties hereto and
upon the parties reaching consensus on such matter, may be put into a legal
document as a supplement to these presents. Supplementary agreements like that
shall have legal effects equal to this Agreement.

 

 

Party A:    Party B:  Nanjing Yiyi Culture Advertising Company    Shanghai Quo
Advertising Company Limited  Limited        Rank and office of its signatory:   
Rank and office of its signatory:  N/A    Deputy CEO of NCN Media Services
Limited        /s/ Wei Kai Ming      Name of signatory:    Name of signatory: 
Wei Kai Ming    Hu Xiao              Date of signing:    Date of signing:  9th
February, 2007    9th February, 2007 


4

--------------------------------------------------------------------------------